Citation Nr: 1724114	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  08-08 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Marc Whitehead, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1983 to February 1990, with an additional period of inactive service from November 1982 to June 1983.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by the Atlanta, Georgia Department of Veterans Affairs (VA) Regional Office (RO).   In July 2010, the Veteran testified at a Travel Board hearing before a Veterans Law Judge (VLJ) who is no longer with the Board; a transcript of the hearing is in the record.  In August 2015 correspondence, the Board advised the Veteran that the VLJ who conducted the Travel Board hearing was no longer with the Board, and informed her that she was entitled to another hearing if she desired. The letter also informed her that the Board would assume she did not desire another hearing if she did not respond to the letter within 30 days. As a response has not been received from the Veteran to date, the Board is proceeding accordingly. 

This case has a long procedural history.  In December 2009 and July 2010, the issue was remanded for additional development by VLJs other than the undersigned.  In June 2012, service connection for a seizure disorder was denied.  The Veteran appealed the Board's denial and, in July 2013, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's June 2012 decision and granted the Joint Motion for Remand (JMR).  Since then, the issue has been remanded a number of times by VLJs other than the undersigned and was most recently before the Board in April 2017, when it was remanded for additional development, specifically, an addendum opinion addressing whether the Veteran's seizure disorder is related to her in-service reports of headaches, dizziness, and blurred vision.   The case is now before the undersigned.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on her part is required.




REMAND

Although the Board sincerely regrets the additional delay imposed on this longstanding appeal, the Veteran's claim must be remanded for the reasons cited below. 

In April 2017, the Board remanded the issue for an opinion that addressed whether the Veteran's seizure disorder is related to her in-service reports of headaches, dizziness, and blurred vision.   Following the development, if the issue remained denied, a supplemental statement of the case (SSOC) was to be issued. The requested opinion was obtained in June 2017.  No award of benefits occurred and no SSOC was issued.  As the issue on appeal was not readjudicated by the AOJ following the addition of these records to the file, it must be remanded for such consideration.  See 38 C.F.R. § 20.1304; see also Stegall v. West, 11 Vet. App. 268 (1998). 

Additionally, the Board finds the June 2017 VA opinion inadequate as the opinion provider failed to consider the entire record in concluding that the Veteran's seizure disorder is less likely related to her complaints of headaches, dizziness, and blurred vision during service.  Specifically, the VA opinion provider addressed the Veteran's in-service complaints of dizziness in November 1987 and her complaints of headaches in August 1988 (incorrectly identified as being dated August 1986).  However, he failed to consider the Veteran's complaints of headaches and dizziness in February 1987 and her headache complaints in March 1988.  When VA undertakes to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).   The opinion provided is also inadequate as it was not provided by a neurologist as requested in the April 2017 Board remand.  See Stegall, 11 Vet App. at 268.  Therefore, and for this additional reason, an addendum opinion by the requested specialist is necessary to determine whether the Veteran's reported symptoms during service were an early manifestation of, or related to, her later-diagnosed seizure disorder.



Accordingly, the case is REMANDED for the following action:

1.  The claims file should be forwarded to a VA NEUROLOGIST for evaluation.  An in-person examination is not necessary unless otherwise determined by the VA opinion provider.  The entire record must be reviewed by the opinion provider.  Based on review of the record, the opinion provider should provide opinions that respond to the following: 

IS THERE A 50 PERCENT OR GREATER PROBABILITY (that is, is it "at least as likely as not") that the Veteran's current seizure disability is related to her active service complaints of headaches, dizziness, and blurred vision, and/or otherwise related to her service?  The opinion provider must address the Veteran's in-service complaints in February and November 1987, and in March and August 1988.

In rendering an opinion, the examiner should consider whether the Veteran's in-service reports of headaches, dizziness, blurred vision, "strange feelings," and "auras" were early manifestations or symptoms of her current seizure disorder.

2.  The AOJ should then review the record and re-adjudicate the claim.  If it remains denied, the AOJ should issue an appropriate SSOC and afford the Veteran and her attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

